Exhibit 10.47

ELECTRIC SERVICE AGREEMENT
BETWEEN
IDAHO POWER COMPANY
AND
HOKU MATERIALS, INC

THIS AGREEMENT FOR ELECTRIC SERVICE is executed on 9/17/2008 by HOKU MATERIALS,
INC, a Delaware Corporation ("Hoku") and IDAHO POWER COMPANY, an Idaho
Corporation ("Idaho Power").  In consideration of the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

SECTION 1 - SPECIAL CONTRACT

1.1       This Agreement is a Special Contract as described in Idaho Power's
Schedule 19.

SECTION 2 - DEFINITIONS
When used in this Agreement:

2.1.            "Commission" shall mean the Idaho Public Utilities Commission or
its successor agency.

2.2.            "Construction Agreement" shall mean that certain Agreement for
Construction of Hoku Electric Substation and Associated Facilities dated as of
December 28, 2007, by and between Hoku and Idaho Power, as such may be amended
from time to time.

2.3.            "Contract Load Factor" shall mean 90 percent for purposes of
establishing the energy blocks for monthly billing.

2.4.            "Embedded Date" shall mean June 1, 2013.

2.5.            "Embedded Rate" shall mean the demand and energy rates detailed
in the Company's then-effective Schedule 19T.

2.6.            "Excess Demand" shall mean the average kilowatts supplied during
the coincident 15-consecutive-minute period of maximum use each day, adjusted
for Power Factor, which exceeds the Total Contract Demand.

2.7.            "Excess Energy" shall mean any kilowatt-hours of energy supplied
to the Hoku Facility during the monthly billing period as measured by the
metering equipment located at the Points of Delivery that exceeds the sum of the
First Block Energy and the Second Block Energy.

2.8.            "First Block Contract Demand" shall mean the monthly number of
kilowatts Idaho Power has agreed to make available to the Hoku Facility in
accordance with the Scheduled Contract Demand in Section 6.

2.9.            "First Block Energy" shall mean the kilowatt-hours determined by
multiplying the First Block Contract Demand by the number of hours in the
billing period multiplied by the Contract Load Factor.

2.10.        "Hoku Facility" shall mean the Hoku Polysilicon Production complex
located on One Hoku Way, Pocatello, Idaho.

1




--------------------------------------------------------------------------------


2.11.        "Interconnection Facilities" shall mean all facilities which are
reasonably required by Prudent Electrical Practices and the National Electric
Safety Code to interconnect and deliver electrical power and energy to the Hoku
Facility, including, but not limited to, transmission facilities, substation
facilities and metering equipment.

2.12.        "Minimum Billed Energy" shall mean the number of kilowatt-hours
determined by multiplying 50% of the Total Contract Demand for the billing month
by the number of hours in the billing month at the Contract Load Factor.

2.13.        "Points of Delivery" shall mean the locations specified in
paragraph 5.2 where the electrical facilities owned by Hoku are interconnected
to the electrical facilities owned by Idaho Power and where power and energy are
delivered by Idaho Power for the purpose of providing electrical service for the
operations of the Hoku Facility.

2.14.        "Power Factor" shall mean the percentage obtained by dividing the
maximum demand recorded in kW by the corresponding kilovolt-ampere (kVa) demand
established by Hoku.

2.15.        "Prudent Electrical Practices" shall mean those practices, methods
and equipment that are commonly and ordinarily used in electrical engineering
and utility operation to operate electrical equipment and deliver electric power
and energy with safety, dependability, efficiency and economy.

2.16.        "Schedule 19" shall mean the Company's then effective Idaho Retail
Tariff Schedule 19T.

2.17.        "Schedule 32" shall mean the Hoku tariff schedule of rates and
charges or its successor schedules.

2.18.        "Scheduled Contract Demand" is defined in Section 6.1.1 below.

2.19.        "Second Block Contract Demand" shall mean 25,000 kilowatts.

2.20.        "Second Block Energy" shall mean the total kilowatt-hours supplied
to the Hoku Facility during the monthly billing period as measured by the
metering equipment located at the Points of Delivery less the First Block
Energy, but no greater than 25,000 kilowatts multiplied by the number of hours
in the billing period multiplied by the Contract Load Factor.

2.21.        "Total Contract Demand" shall mean the sum of the First Block
Contract Demand and the Second Block Contract Demand as specified in Section 6,
and as such may be modified pursuant to Section 6.2 below.

2.22.        "Transformer Losses" shall mean energy losses resulting when a
transformer changes the voltage level of alternating current electricity. 
Transformer losses will be accounted for in the initial metering installation.

SECTION 3 - TERM OF AGREEMENT

3.1              This Agreement shall become effective as provided in paragraph
15.1 and remain in effect through the Embedded Date and will be automatically
renewed thereafter until either Hoku or Idaho Power terminates this Agreement as
provided in paragraph 4.1.

2




--------------------------------------------------------------------------------


3.2              It is the intention of the parties that following the Embedded
Date, the parties shall enter into a new Special Contract whereby Hoku shall pay
energy and demand rates that are equal to the lesser of the then-applicable
Schedule 19 rate or the average of the contract rates in Idaho Power's
then-effective other "Special Contracts".  These Special Contract rates will
remain in effect on an interim basis until the next final Commission order in a
general rate case proceeding. 

3.3              Service under this Agreement will commence June 1, 2009.

SECTION 4 - TERMINATION

4.1       Notice of Termination: After the Embedded Date, either party to this
Agreement shall have the right to terminate this Agreement by delivering written
notice of termination to the other party.  The effective date of termination
will be specified in the termination notice, but such effective date cannot be
earlier than 12 months after the date of the delivery of the notice of
termination. If both parties give notice of termination, the earliest effective
date will prevail.  If the effective date of a termination occurs before the new
Special Contract is effective between the Parties as described in Section 3.1
above, then the applicable energy and demand rates shall be the Embedded Rate.

SECTION 5 - SERVICES TO BE PROVIDED

5.1       Supply Obligation: In accordance with Prudent Electrical Practices and
the provisions of this Agreement, Idaho Power will furnish Hoku's total
requirements for electric power and energy at the Hoku Facility.  Hoku will not
resell any portion of the power and energy furnished under this Agreement.

5.2       Points of Delivery: Electric power and energy shall be delivered by
Idaho Power at each point generally described as the load side terminals of the
substation transformer 13.8 kilovolt disconnect switches at the Hoku Facility.

5.3       Adjustment for Transformer Losses:  Metering on the load side of the
substation transformers will be adjusted for Transformer Losses.

5.4       Description of Electric Service: Idaho Power shall supply three-phase,
60 hz alternating current at nominal 13,800 volts, with a maximum steady state
variation of plus or minus five percent (5%) under normal system conditions.
Consistent with Prudent Electrical Practices, Idaho Power will operate within
the capability of its existing system to minimize voltage level fluctuations,
the normal frequency variation to be within plus or minus 0.05 hz on a 60 hz
base.

5.5       Available Capacity:  Idaho Power will make power available to Hoku in
an amount equal to the kilowatts of Total Contract Demand shown in Section
6.1.1.

3




--------------------------------------------------------------------------------


5.6       Request for Proposals:  During the initial term of the agreement, at
Hoku's request, Idaho Power will use commercially reasonable efforts to obtain
proposals to supply power to meet Hoku's summer loads not served by Idaho
Power.  Idaho Power will customize such supply request to match Hoku's
requirements.  These additional purchases are subject to Idaho Power's ability
to deliver the power to Hoku and Hoku's acceptance of the price and terms of the
proposals.  Hoku is responsible for the full costs of these purchases and any
associated transmission and ancillary service expense to transport such
purchases to the Hoku Facility.

5.7       Release of First Block Energy:  With adequate notice and the written
consent of Idaho Power, Hoku may request a release of all or part of its First
Block Energy purchase commitment in return for credit on its First Block Energy
Charge.  The value of the credit will be determined by mutual agreement and will
take into consideration the timing of the notice and Idaho Power's ability to
manage any supply commitments made on Hoku's behalf.

SECTION 6 - CONTRACT DEMAND

6.1       Contract Demand Provisions prior to the Embedded Date:  The following
provisions apply during the period of time from June 1, 2009 to the Embedded
Date, while Hoku is changing its load at the Hoku Facility.

6.1.1    Scheduled Contract Demand: Hoku agrees to contract for, and Idaho Power
agrees to provide power made available to the Hoku Facility in the following
amounts expressed in kilowatts (the "Scheduled Contract Demand"):

First Block

Second Block

Time

Contract

Contract

Total Contract

Period

Demand

Demand

Demand

6/1/2009 - 9/15/2009

18,000

25,000

43,000

9/16/2009 - 12/31/2009

39,000

25,000

82,000

1/1/2010 - 6/15/2010

57,000

25,000

82,000

6/16/2010 - 8/15/2010

18,000

25,000

43,000

8/16/2010 - 9/15/2010

42,000

25,000

67,000

9/16/2010 - 12/31/2010

57,000

25,000

82,000

1/1/2011 - 6/15/2011

57,000

25,000

82,000

6/16/2011 - 8/15/2011

18,000

25,000

43,000

8/16/2011 - 9/15/2011

42,000

25,000

67,000

9/16/2011 - 12/31/2011

57,000

25,000

82,000

1/1/2012 - 6/15/2012

57,000

25,000

82,000

6/16/2012 - 8/15/2012

57,000

25,000

82,000

8/16/2012 - 9/15/2012

57,000

25,000

82,000

9/16/2012 - 12/31/2012

57,000

25,000

82,000

1/1/2013 - 5/31/2013

57,000

25,000

82,000

Hoku acknowledges that Idaho Power is in the process of expanding its system
capacity and the Company's ability to provide the amount of power shown above
for the summer load period from 6/16/2012 to 9/15/2012 is contingent on the
timely completion of major transmission and generation projects.  Hoku agrees
that if there are delays in the completions of these projects, the amount of
power to be made available to Hoku from 6/16/2012 to 9/15/2012 may be reduced to
match the summer load in the previous year.

4




--------------------------------------------------------------------------------


6.2       Contract Demand Provisions after Initial Expansion:  After the
Embedded Date, Hoku has the option to increase or decrease its Total Contract
Demand level as follows:

6.2.1    Increases to Total Contract Demand: Under the terms of this Agreement,
Hoku may increase the Total Contract Demand above 82,000 kilowatts by increasing
the First Block Contract Demand in increments of 1,000 to 10,000 kilowatts per
year up to a Total Contract Demand of 175,000 kilowatts.  Hoku will notify Idaho
Power in writing of the additional capacity requirements at least one year in
advance. The new Total Contract Demand will be in effect for a minimum of one
year.  Increases to Total Contract Demand are subject to the availability of
adequate capacity in Idaho Power's facilities to provide the requested service.

6.2.2    Decreases to Total Contract Demand: After the Embedded Date, Hoku may
decrease the Total Contract Demand by reducing the First Block Contract Demand
in decrements of 1,000 kilowatts.  Total Contract Demand may not be decreased
below 25,000 kilowatts.  Hoku will notify Idaho Power in writing of the decrease
in capacity requirements at least one year in advance.  The new Total Contract
Demand will be in effect for a minimum of one year.

6.3       Excess Demand:  Prior to the Embedded Date, and subject to Section
6.2.1 above, the availability of power in excess of the Total Contract Demand is
not guaranteed, and if the average kilowatts supplied at the Hoku Facility
during the 15-consecutive-minute period of maximum use each day, adjusted for
power factor, exceeds the Total Contract Demand, Idaho Power may curtail service
to the Hoku Facility.  Idaho Power reserves the right to install, at any time,
at Hoku's expense, any device necessary to protect Idaho Power's system from
damage which may be caused by the taking of Excess Demand.  Hoku will be
responsible for any damages to Idaho Power's system or damages to third parties
resulting from the taking of Excess Demand. Hoku agrees to use its best
reasonable efforts to monitor its electric loads and to advise Idaho Power as
soon as possible of the potential for Excess Demand at the Hoku Facility.
 Excess Demand will be subject to the Daily Excess Demand Charge and the Monthly
Excess Demand Charge specified in Schedule 32.

6.4       Proration:  Billings during months that contain a change in the
Scheduled Contract Demand will be prorated.

SECTION 7 - FACILITIES FOR DELIVERY TO HOKU FACILITY

7.1       Additional Facilities: The parties acknowledge that they have
separately entered into the Construction Agreement, pursuant to which Hoku is
paying Idaho Power to construct the Interconnection Facilities necessary to
provide the Total Contract Demand under this Agreement.  Idaho Power represents
and warrants to Hoku that none of the charges set forth in Schedule 32 include
any cost reimbursement or adjustment that is already being paid by Hoku pursuant
to the Construction Agreement, and that such Interconnection Facilities are
sufficient to supply the Scheduled Contract Demand. To the extent that
additional transmission and/or substation Interconnection Facilities are
required to provide additional service pursuant to Section 6.2.1 above, special
arrangements will be made in a separate Agreement between Hoku and Idaho Power.

5




--------------------------------------------------------------------------------


7.2       Operation and Maintenance:  Idaho Power will operate and maintain
Interconnection Facilities necessary to provide service to the Hoku Facility.
 Such Interconnection Facilities include Interconnection Facilities paid for by
Hoku, including those paid for by Hoku pursuant to the Construction Agreement. 
Idaho Power shall operate and maintain such Interconnection Facilities in
accordance with Prudent Electrical Practices.

SECTION 8 - CHARGES TO BE PAID BY HOKU TO IDAHO POWER

8.1       Rates and Charges: The rates and charges for electrical power, energy
and other services provided by Idaho Power to the Hoku Facility are identified
by component in Schedule 32.  The total amount to be paid by Hoku for electric
service to the Hoku Facility will be the sum of the components identified on
Schedule 32.

8.2       Power Factor:  When the Hoku Facility's Power Factor is less than 95
percent during the 15-consecutive-minute period of maximum use for the monthly
billing period, Idaho Power will determine the Total Billing Demand by
multiplying the metered demand in kilowatts by 0.95 and dividing that product by
the Power Factor.

8.3       Billing and Metering Provisions:  Idaho Power will install and
maintain suitable metering equipment for each Point of Delivery so that
coincident demand and energy consumption can be determined for the billing
period.

8.4       First Block Contract Demand Charge:  The First Block Contract Demand
Charge is fixed and is not subject to change through the Embedded Date.  After
the Embedded Date, the Contract Demand Charge is subject to change and revision
by order of the Commission.  After the Embedded Date, Idaho Power will advocate
for Commission acceptance of the ratemaking treatment for the Special Contract
described in Section 3.2 above.

8.5       First Block Energy Charge:  The First Block Energy Charge and Excess
Energy Charge are fixed and are not subject to change through the Embedded
Date.  After the Embedded Date, the Energy Charge and Excess Energy Charge are
subject to change and revision by order of the Commission.  After the Embedded
Date, Idaho Power will advocate for Commission acceptance of the ratemaking
treatment for the Special Contract described in Section 3.2 above.

8.6       Second Block Charges:  The Second Block Contract Demand Charge and the
Second Block Energy Charge will increase or decrease uniformly with any base
rate change authorized by the Commission that is applicable to Idaho Power's
Tariff Schedule 19T through the Embedded Date.  After the Embedded Date, the
Second Block Contract Demand Charge and the Second Block Energy Charge are
subject to change and revision by order of the Commission.

8.7       Power Cost Adjustment:  The Power Cost Adjustment (PCA) rate as
defined under Idaho Power's Tariff Schedule 55 will be applied to the Second
Block Energy only.  The PCA rate will not apply to the First Block Energy or to
Excess Energy.

8.8       Conservation Program Funding Charge:  The Conservation Program Funding
Charge as specified in Idaho Power's Tariff Schedule 91 for Schedule 19 will be
applied to the sum of the Second Block Charges, Excess Demand Charges, and
Excess Energy Charges.

8.9       Minimum Energy Charges:  Each month Hoku will be billed for the actual
metered kilowatt-hours of energy, but no less than the Minimum Billed Energy
amount defined in Section 2.12.

6




--------------------------------------------------------------------------------


SECTION 9 - PAYMENT OF BILLS/SETTLEMENTS

9.1       Billing Data:  Hoku shall pay Idaho Power for all services provided
under this Agreement. Invoices for payment for electric services shall be
prepared and submitted to Hoku monthly.  All invoices or bills shall contain
such data as may be reasonably required to substantiate the billing.

9.2       Payment Procedure: All bills or accounts for electric service owed by
Hoku to Idaho Power hereunder shall be due and payable within fifteen (15) days
following Hoku's receipt of a bill. Payment will be made by electronic transfer
of funds.  Idaho Power will provide Hoku with current ABA routing numbers and
other necessary instructions to facilitate the electronic transfer of funds.

SECTION 10 - ACCESS TO PREMISES

10.1     During the term of this Agreement, and for a reasonable period
following termination, Idaho Power shall have access to the Hoku Facility
premises at all times for the purposes of reading meters, making installations,
repairing and removing Interconnection Facilities and Idaho Power equipment and
for other proper purposes hereunder.

SECTION 11 - ASSIGNMENT

11.1     This Agreement shall be binding upon the heirs, legal and personal
representatives, successors and assigns of the parties hereto.

SECTION 12 - LIABILITY

12.1     Each party agrees to protect, defend, indemnify and hold harmless the
other party, its officers, directors, and employees against and from any and all
liability, suits, loss, damage, claims, actions, costs, and expenses of any
nature, including court costs and attorney's fees, even if such suits or claims
are completely groundless, as a result of injury to or death of any person or
destruction, loss or damage to property arising in any way in connection with,
or related to, this Agreement, but only to the extent such injury to or death of
any person or destruction, loss or damage to property is not due to the
negligence or other breach of legal duty of such other party; provided; however,
that each party shall be solely responsible for claims of and payment to its
employees for injuries occurring in connection with their employment or arising
out of any workman's compensation law.

12.2     Limitation of Liability:  Neither party shall, in any event, be liable
to the other for any special, incidental, exemplary, punitive or consequential
damages such as, but not limited to, lost profits, revenue or good will, or
interest, whether such loss is based on contract, warranty, negligence, strict
liability or otherwise. 

SECTION 13 - MODIFICATIONS OF CONTRACT

13.1     This Agreement may not be modified except by writing, duly signed by
both parties hereto.

7




--------------------------------------------------------------------------------


SECTION 14 - COMMISSION JURISDICTION

14.1     This Agreement and the respective rights and obligations of the parties
hereunder, shall be subject to (1) Idaho Power's General Rules and Regulations
as now or hereafter in effect and on file with the Commission and (2) to the
jurisdiction and regulatory authority of the Commission and the laws of the
State of Idaho.

14.2     The terms, conditions, and rates set forth in this Agreement and
Schedule 32 are subject to the continuing jurisdiction of the Commission.  The
rates under this Agreement are subject to change and revision by order of the
Commission upon a finding, supported by substantial competent evidence, that
such rate change or revision is just, fair, reasonable, sufficient,
nonpreferential, and nondiscriminatory.  It is the parties' intention by such
provision that the rate making standards to be used in making any revisions or
changes in rates, and the judicial review of any revisions or changes in rates,
will be the same standards that are applicable to Idaho intrastate tariff rates.

SECTION 15 - COMMISSION APPROVAL

15.1     This Agreement shall become effective upon the approval by the
Commission of all terms and provisions hereof without change or condition.

8




--------------------------------------------------------------------------------


IDAHO POWER COMPANY

BY

/s/  Daniel B. Minor

ITS

Senior Vice President, Delivery

HOKU MATERIALS, INC.

BY

/s/  Dustin M. Shindo

ITS

CEO

9




--------------------------------------------------------------------------------


Idaho Power Company
I.P.U.C No. 28, Tariff No. 101                            Original Sheet No.
32-1

SCHEDULE 32

IDAHO POWER COMPANY
ELECTRIC SERVICE RATE
FOR HOKU MATERIALS, INC.
POCATELLO, IDAHO

ELECTRIC SERVICE AGREEMENT DATED SEPTEMBER 17, 2008

APPLICABILITY

This schedule is applicable to service to Hoku Materials, Inc. (Hoku) served by
Idaho Power Company under the terms of an Electric Service Agreement (ESA) dated
September 17, 2008.

MONTHLY CHARGE

The Monthly Charge is the sum of the following charges and may also include
charges as wet for the in Schedule 55 (Power Cost Adjustment), Schedule 91
(energy efficiency Rider), and Schedule 95 (Adjustment for Municipal Franchise
Fees).

FIRST BLOCK MONTHLY CHARGES

First Block Contract Demand Charge

$2.35 per kW times the First Block Contract Demand

First Block Energy Charge

6.166 cents per kWh times the First Block Energy (subject to the Minimum Billed
Energy amount specified in the ESA)

SECOND BLOCK MONTHLY CHARGES

Second Block Contract Demand Charge

$3.77 per kW times the Second Block Contract Demand

Second Block Energy Charge

2.3769 cents per kWh times the Second Block Energy (subject to Minimum Billed
Energy amount specified in the ESA)

EXCESS DEMAND CHARGES

Daily Excess Demand Charge

$0.50 per each kW of Excess Demand per day

Monthly Excess Demand Charge

$5.00 per kW for the highest Excess Demand recorded during the billing period

EXCESS ENERGY CHARGE

7.708 cents per kWh of Excess Energy

IDAHO

Issued by IDAHO POWER COMPANY

Issued Per IPUC Order No. 30035

John R. Gale, Vice President, Regulatory Affairs

Effective - June 1, 2008

1221 West Idaho Street, Boise, Idaho

10




--------------------------------------------------------------------------------